DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The response after final filed 07/08/2022 is acknowledged. Claims 119, 138 and 141 are amended. Claims 110-112, 14, 119-121, 124-138 and 140-143 are pending.

Sequence Rules
This application is now in compliance with the requirements of 37 CFR 1.821 through 1.825. Specifically, a new sequence listing containing SEQ ID NO: 271 was submitted.

Objections/Rejections Withdrawn
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objections
The objection to claim 138 for informalities is withdrawn in response to Applicant’s amendment to the claim adding a space between “diabetic” and “nephropathy”. 

Claim Rejections - 35 USC § 112(b)
The rejection of claims 119-121, 124, 125 and 141 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in response to Applicant’s amendment. First, Applicant has clarified the language in claim 119 regarding the arginine residue substitutions to X26 and X34. Second, regarding claims 124 and 143, a sequence listing was submitted for SEQ ID NO: 271. Finally, the language of claim 141 has been clarified regarding the substitutions to GLP-1. Although claim 110 does not recite SEQ ID NO: 242, ipsis verbis, the substitutions recited in the claim are encompassed by the GLP-1 set forth in claim 110.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance. The rejections of record are overcome. Further, the comments regarding the withdrawal of the rejection under 35 USC 112(b) is hereby incorporated.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 110-112, 14, 119-121, 124-138 and 140-143 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA M BORGEEST whose telephone number is (571)272-4482. The examiner can normally be reached M-F 9-3 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 5712720911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Christina Borgeest
/CHRISTINA M BORGEEST/Primary Examiner, Art Unit 1649